On September 24, 2004, this court found Gregory T. Howard to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Howard was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On December 15, 2009, Howard presented an application for leave to file a complaint for writ of mandamus/procedendo in the Supreme Court of Ohio against respondent Supreme Court of Ohio and to remove his vexatious label, instanter. Upon consideration thereof,
It is ordered by the court that Gregory T. Howard’s application for leave is denied.